                   Case 18-50489-CSS            Doc 326       Filed 01/28/21         Page 1 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    MAXUS ENERGY CORPORATION, et al.                                   Case No. 16-11501 (CSS)
                                                                       (Jointly Administered)
                             Debtors.1


    MAXUS LIQUIDATING TRUST,

                             Plaintiff,


                     v.                                                Adv. Proc. No. 18-50489 (CSS)

    YPF S.A., YPF INTERNATIONAL S.A., YPF
    HOLDINGS, INC., CLH HOLDINGS, INC.,
    REPSOL, S.A., REPSOL EXPLORACIÓN,
    S.A., REPSOL USA HOLDINGS CORP.,
    REPSOL E&P USA, INC., REPSOL
    OFFSHORE E&P USA, INC., REPSOL E&P
    T&T LIMITED, and REPSOL SERVICES CO.,

                             Defendants.


                          ORDER APPROVING STIPULATION FOR
                     INCREASE IN PAGE LIMIT ON THE YPF DEFENDANTS’
                                 MOTION TO DISQUALIFY

             Upon the Certificate of Counsel filed by the Plaintiff and upon review of such certificate

and the Parties’ Stipulation for Increase in Page Limit on the YPF Defendants’ Motion to

Disqualify attached hereto as Exhibit A (the “Stipulation”); and good cause appearing therefor,




1
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
     Case 18-50489-CSS      Doc 326    Filed 01/28/21    Page 2 of 6




IT IS HEREBY ORDERED that the Stipulation is approved.
Case 18-50489-CSS   Doc 326   Filed 01/28/21   Page 3 of 6




                      Exhibit A

                      Stipulation
                  Case 18-50489-CSS             Doc 326       Filed 01/28/21         Page 4 of 6




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                             Chapter 11

    MAXUS ENERGY CORPORATION, et al.                                   Case No. 16-11501 (CSS)
                                                                       (Jointly Administered)
                            Debtors.2


    MAXUS LIQUIDATING TRUST,

                            Plaintiff,


                    v.                                                 Adv. Proc. No. 18-50489 (CSS)

    YPF S.A., YPF INTERNATIONAL S.A., YPF
    HOLDINGS, INC., CLH HOLDINGS, INC.,
    REPSOL, S.A., REPSOL EXPLORACIÓN,
    S.A., REPSOL USA HOLDINGS CORP.,
    REPSOL E&P USA, INC., REPSOL
    OFFSHORE E&P USA, INC., REPSOL E&P
    T&T LIMITED, and REPSOL SERVICES CO.,

                            Defendants.



                         STIPULATION FOR INCREASE IN PAGE LIMIT ON
                         THE YPF DEFENDANTS’ MOTION TO DISQUALIFY

             WHEREAS, on December 19, 2020, YPF S.A., YPF International S.A., YPF Holdings,

Inc., and CLH Holdings, Inc. (the “YPF Defendants”), filed the Motion to Disqualify White &

Case LLP as Counsel for the Maxus Liquidating Trust (the “Motion”) [Adv. D.I. 306];




2
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260), Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.
              Case 18-50489-CSS         Doc 326      Filed 01/28/21     Page 5 of 6




       WHEREAS, pursuant to Local Rule 7007-2(a)(iv), without leave of Court, no answering

brief shall exceed 30 pages and no reply brief shall exceed 15 pages;

       NOW THEREFORE, the Parties, through their respective undersigned counsel, hereby

stipulate and agree in accordance with Local Rule 7007-2(a)(iv) and subject to the approval of the

Court, that the page limit for the answering brief in opposition to the Motion is extended to 40

pages and the page limit for the reply brief in support of the Motion is extended to 25 pages.

 Dated: January 28, 2021                Respectfully submitted,
 Wilmington, Delaware
                                        FARNAN LLP

                                        /s/ Michael J. Farnan___________________
                                        Brian E. Farnan (Bar No. 4098)
                                        Michael J. Farnan (Bar No. 5165)
                                        919 North Market Street, 12th Floor
                                        Wilmington, DE 19801
                                        (302) 777-0300
                                        bfarnan@farnanlaw.com
                                        mfarnan@farnanlaw.com
                                        -and-
                                        WHITE & CASE LLP
                                        J. Christopher Shore (admitted pro hac vice)
                                        Matthew L. Nicholson (admitted pro hac vice)
                                        1221 Avenue of the Americas
                                        New York, NY 10020
                                        (212) 819-8200
                                        cshore@whitecase.com
                                        matthew.nicholson@whitecase.com
                                        Counsel for the Liquidating Trust




                                                 2
      Case 18-50489-CSS     Doc 326      Filed 01/28/21   Page 6 of 6




                            LANDIS RATH & COBB LLP

                             /s/ Matthew B. McGuire
                             Adam G. Landis (No. 3407)
                             Matthew B. McGuire (No. 4366)
                             919 Market Street, Suite 1800
                             Wilmington, Delaware 19801
                             Telephone: (302) 467-4400
                             Fascimile: (302) 467-4450
                             E-mail: landis@lrclaw.com
                                     mcguire@lrclaw.com

                             -and-

                             CLEARY GOTTLIEB STEEN & HAMILTON
                             LLP
                             Victor L. Hou (admitted pro hac vice)
                             Ari D. MacKinnon (admitted pro hac vice)
                             One Liberty Plaza
                             New York, NY 10006
                             Telephone: (212) 225-2000
                             Facsimile: (212) 225-3999
                             E-mail: hzelbo@cgsh.com
                                     vhou@cgsh.com
                                     amackinnon@cgsh.com

                             Counsel for the YPF Defendants




Dated: January 28th, 2021                CHRISTOPHER S. SONTCHI
Wilmington, Delaware                     UNITED STATES BANKRUPTCY JUDGE



                                     3
